Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the superconducting magnet coils circumferentially enclose a magnet bore of the cylindrical superconducting magnet system along an axis of rotational symmetry of the superconducting magnet system” which is considered to be new matter. As claimed there are two half magnets with a gap between them which means that they would only partially be able to enclose the space that can be considered a bore (see figure 2 for example which has the bore 28 which extends between two separate set of magnet and thus is only partially circumferentially enclosed, as only the portion of the circumference of the bore that is enclosed is that between the magnets).  Further there appears to be no clear recitation in the specification that the magnet coils surround the bore even in the sections of the bore they surround.  They are recited as being enclosed in a cryogen vessel which is in turn enclosed within a vacuum chamber which is the only reaction of enclosing in the specification.
Claims 2-14 are rejected as being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the superconducting magnet coils circumferentially enclose a magnet bore of the cylindrical superconducting magnet system along an axis of rotational symmetry of the superconducting magnet system” which is considered indefinite.  First it is unclear how the bore could be enclosed by the coils as there is a gap in the magnets such that only part of the circumference of the bore could even be surrounded by the coils.  Second it is unclear from the way the claim is written what the geometric configuration of the coils is as the bore has not been previously claimed so it is unclear where the gap is located and how the gap and the coils relate to the bore.  Further, it is unclear from the claims if the bore is a required part of the invention. For the purpose of examination, this limitation is interpreted that there is a bore that is not part of the invention and the magnets in part surround said bore.
Claims 2-14 are rejected as being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Minas et al. (US PG Pub 20020145426), hereinafter referred to as Minas and further in view of O’Neill et al. (US PG Pub 20150313473), hereinafter referred to as O’Neill.

Regarding claim 1, Minas teaches a split cylindrical superconducting magnet system (Fig. 1 with internals shown in Figs. 2-5) comprising two half magnets (Fig. 5A/5B, top half magnet 12 and bottom half magnet 14) spatially separated by a gap (axial gap 24 in Fig. 1, between magnets 12 and 14; see paragraph 0034, last sentence, “An axial gap 24 is defined between the magnet half sections 12, 14 to provide an imaging region for a patient.”), each half magnet having superconducting magnet coils (Fig. 2A, main coil 34; Fig. 2B showing the lower magnet 14 having unlabeled magnet coil 34) retained in an outer vacuum chamber (Fig. 5A and 5B, vacuum vessel 92 of magnets 12 and 14), a thermal radiation shield (Fig. 5A and 5B, shield 90 of each half magnet 12 and 14) located between the magnet coils and the outer vacuum chamber, and field coils (Fig. 2A, field coil 38 in half magnet 12 and 2B, unlabeled field coil 38 in half magnet 14) split between the two half magnets, wherein the thermal radiation shield of each half magnet is shaped (inherent shape of the shield 90) such that axial spacing between the thermal radiation shield of each half magnet has an internal diameter greater than an outer diameter, and is shaped so as to be absent in a position (annotated by Examiner in Figure 1) nearest an imaging region (Fig. 2A, origin “O,0”) and nearest the field coils, wherein the superconducting magnet coils circumferentially enclose a bore of the cylindrical super magnet system along an axis of rotational symmetry of the superconducting magnet system (in Figure 1 the magnet coils 12 and 14 in part circumferentially surround a central opening 26, paragraph 35, which can be considered a bore).

Minas does not explicitly teach the coils are gradient field coils.

O’Neill teaches that coils used in an MRI are know to be gradient coils (also called gradient field coils in the art) which allow the generation of “magnetic fields across the static magnetic field to spatially enclosed the induced residence, induced gradient echoes, and the like” (paragraph 31 of O’Neill).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of O’Neill for the field coils of Minas to have been gradient coils (also called gradient field coils) in order to allow for generation of “magnetic fields across the static magnetic field to spatially enclosed the induced residence, induced gradient echoes, and the like” which would all for additional flexibility of imaging taken specific slices.

    PNG
    media_image1.png
    410
    618
    media_image1.png
    Greyscale


Regarding claim 2, Minas as modified teaches the split cylindrical superconducting magnet system according to claim 1, wherein the thermal radiation shield is shaped (inherent shape of the thermal radiation shield 90) so as to be absent in a position (position within the field coils) nearest the imaging region by a step profile (profile of 90 is stepped since it has a flat surface like a step) in a cylindrical shape (thermal radiation shield is in the shape of a cylinder as shown in Fig. 1 and in cross sectional view as 90 in Figs. 2A/2B and 5A/5B) of the thermal radiation shield.

Regarding claim 3, Minas as modified teaches the split cylindrical superconducting magnet system according to claim 1, wherein a contour of the thermal radiation shield (cross section of 90 in Fig. 5A/5B) corresponds (has the same shape and is within the outer vacuum chamber) with a contour of the outer vacuum chamber (cross section of the outer vacuum chamber 92). 

Regarding claim 4, Minas as modified teaches the split cylindrical superconducting magnet system according to claim 1, wherein the thermal radiation shield is chamfered (thermal radiation shield is chamfered as indicated in annotated Figure 2 by the Examiner), tapering from a minimum inner diameter (see annotated Figure 2 by the Examiner) to an increased inner diameter (see annotated Figure 2 by the Examiner). 


    PNG
    media_image2.png
    400
    570
    media_image2.png
    Greyscale


Regarding claim 7, Minas as modified teaches the split cylindrical superconducting magnet system according to claim 1, wherein each of the two half magnets have recesses (annotated by Examiner in Figure 3) provided near an axial and radial extremity (annotated by Examiner in Figure 3) of the thermal radiation shield in each of the two half magnets.


    PNG
    media_image3.png
    403
    555
    media_image3.png
    Greyscale

Regarding claim 8, Minas as modified teaches the split cylindrical superconducting magnet system according to claim 7, wherein the recesses are employed to provide improved access for an operator (improved access compared to if there was no recess, the recess allowing for larger objects to be placed between the two half magnets while still allowing for operator access). 

Regarding claim 9, Minas as modified teaches the split cylindrical superconducting magnet system according to claim 1, further comprising structural components (Fig. 5A, support tubes 16) which are encased in the outer vacuum chamber (Fig. 5A, where support tubes 16 are encased in outer vacuum chamber 92) of each of the two half magnets and separate the superconducting magnet coils within each of the two half magnets. 

Regarding claim 10, Minas as modified teaches the split cylindrical superconducting magnet system according to claim 1, further comprising structural components (Fig. 5A/5B, support posts 50 and 54) which support the superconducting magnet coils of each of the two half magnets on the outer vacuum chamber of each half magnet (paragraph 0052, “Both the helium vessel support posts 16, 50, 54 and the thermal shield posts 94, 96 are enclosed in the outer vacuum container posts 100, 102, as seen in FIG. 5A. The posts 100, 102 rigidly interconnect the two halves of the outer vacuum container 92 together.”). 

Regarding claim 11, Minas as modified teaches the split cylindrical superconducting magnet system according to claim 10, wherein a mechanical support structure (Fig. 5A/5B, posts 100 and 102) bears against each outer vacuum chamber of each half magnet (paragraph 0052, “The posts 100, 102 rigidly interconnect the two halves of the outer vacuum container 92 together.”) at an axial inner extremity (position of 102 in Fig. 5A/5B) of each of the outer vacuum chambers of each half magnet. 

Regarding claim 12, Minas as modified teaches the split cylindrical superconducting magnet system according to claim 11, wherein the mechanical support structure (Fig. 5A/5B, posts 100 and 102 are 180 degrees from each other about the circumference of half magnet 12) is intermittent around a circumference (circumference of half magnet 12) of the split cylindrical superconducting magnet system. 

Regarding claim 13, Minas as modified teaches the split cylindrical superconducting magnet system according to claim 10, wherein a mechanical support structure (Fig. 5A/5B, posts 100 and 102) bears against each outer vacuum chamber of each half magnet near (interpreted as close to) an inner diameter (annotated by Examiner in Figure 4) of each of the outer vacuum chambers of each half magnet. 


    PNG
    media_image4.png
    444
    542
    media_image4.png
    Greyscale


Regarding claim 14, Minas as modified teaches the split cylindrical superconducting magnet system according to claim 10, wherein a mechanical support structure (Fig. 5A/5B, 100 and 102) is attached to a radial outer surface (annotated by Examiner in Figure 5) of each of the outer vacuum chambers of each half magnet.


    PNG
    media_image5.png
    386
    595
    media_image5.png
    Greyscale


Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minas/O’Neill and further in view of Laskaris (US PG Pub 20070063801), hereinafter referred to as Laskaris.

Regarding claim 5, Minas as modified teaches the split cylindrical superconducting magnet system according to claim 1, however does not teach wherein the thermal radiation shield has a concave dished shape from a minimum inner diameter (annotated by Examiner in Figure 2) to an increased inner diameter (annotated by Examiner in Figure 2). Pertinent is Minas teaches the outer vacuum chamber (Fig. 5A/5B, 92) and the thermal radiation shield (Fig. 5A/5B, 90) follow the same shape as shown in Fig. 1. Laskaris teaches a Superconducting magnet system (Fig. 2 and 3, 58) used for producing magnetic resonance imaging of a human body part (Fig. 3, leg 68), comprising an outer vacuum chamber (Fig. 2 and 3, 62) at an imaging location (Fig. 2 and 3, 20), wherein the vacuum chamber has a concave dish shaped (see portions 66, which are concave with respect to the inside of the outer vacuum chamber 62), which provide free space for a patients other extremities, thereby leading to better comfort for the patient (see paragraph 0022, “The vacuum insulated cryostat 62 that surrounds the long main coils 60 and short shield coils 64 is designed to provide free space on the outside of the main coils by the use of thin concave end plates 66. The concave shape of the end plates 66 allows the end plates 66 to withstand a vacuum load.” and paragraph 0021, “/n addition, the concave end plates 66 of the cryostat 62 allow a patient's leg 68 to be placed inside the magnet bore 22 with the other leg outside the magnet outer diameter during limb imaging, as illustrated in FIG. 3. In this way, the cryostat vacuum envelope provides the space needed for the patient to comfortably position one leg inside the magnet bore 22 and the other on the outside surface defined by the concave end plates 66.”). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified the chamfered portion (annotated by Examiner in Figure 6) outer vacuum chamber, as well as the thermal radiation shield of Minas to have a concave, dish shape, as taught by Laskaris, in order to provide the similar and predictable result of creating free space between the two magnet halves, thereby allowing for a patient getting an MRI performed to have more comfort, depending on that patient’s body size and ability.


    PNG
    media_image6.png
    393
    548
    media_image6.png
    Greyscale


Regarding claim 6, Minas as modified teaches the split cylindrical superconducting magnet system according to claim 1, however does not teach wherein the thermal radiation shield has a convex dished shape from a minimum inner diameter (annotated by Examiner in Figure 2) to an increased inner diameter (annotated by Examiner in Figure 2).  Pertinent is Minas teaches the outer vacuum chamber (Fig. 5A/5B, 92) and the thermal radiation shield (Fig. 5A/5B, 90) follow the same shape as shown in Fig. 1. Laskaris teaches a superconducting magnet system (Fig. 2 and 3, 58) used for producing magnetic resonance imaging of a human body part (Fig. 3, leg 68), comprising an outer vacuum chamber (Fig. 2 and 3, 62) at an imaging location (Fig. 2 and 3, 20), wherein the vacuum chamber has a convex dish shaped (see portions 66, with respect to outside of the outer vacuum chamber), which provide free space fora patients other extremities, thereby leading to better comfort for the patient (see paragraph 0022, “The vacuum insulated cryostat 62 that surrounds the long main coils 60 and short shield coils 64 is designed to provide free space on the outside of the main coils by the use of thin concave end plates 66. The concave shape of the end plates 66 allows the end plates 66 to withstand a vacuum load.” and paragraph 0021, “/n addition, the concave end plates 66 of the cryostat 62 allow a patient's leg 68 to be placed inside the magnet bore 22 with the other leg outside the magnet outer diameter during limb imaging, as illustrated in FIG. 3. In this way, the cryostat vacuum envelope provides the space needed for the patient to comfortably position one leg inside the magnet bore 22 and the other on the outside surface defined by the concave end plates 66.”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified the chamfered portion (annotated by Examiner in Figure 6) outer vacuum chamber, as well as the thermal radiation shield of Minas to have a concave, dish shape, as taught by Laskaris, in order to provide the similar and predictable result of creating free space between the two magnet halves, thereby allowing for a patient getting an MRI performed to have more comfort, depending on that patient’s body size and ability.
Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. 

Applicant argues that Minas describes an open bore scanner and not a closed bore and “‘cylindrical superconducting magnet system’ is a known technical term indicating a closed bore scanner comprising solenoidal coils circumferentially enclosing an imagine region or magnet bore”.  This is not persuasive.

Applicant is applying a narrow definition of “cylindrical superconducting magnet system”, which while applicant’s interpretation is valid, is only one valid interpretation.  A cylindrical superconducting magnet system, is just a superconducting magnet system which has a cylindrical design, which is what is clearly taught in Minas. 

Applicant further argues that gradient coils used in open bore scanners distinctly differ from gradient coils used in closed bore scanners and that the field coils in Minas are not gradient coils.

First, whether the coils differ in open bore or closed scanners is not germane to the rejection as applicant has not described a closed bore system or specifics about the gradient coils beyond their presence and general configuration, which configuration is met by the prior art as seen in the rejection.  Additionally, applicant’s arguments in regard to gradient coils not being present in Minas are moot in view of Minas as modified by O’Neill which clearly shows that gradient coils would be obvious to have used in Minas.

	Applicant argues further that a person of ordinary skill in the art would “not have been motivated to adapt a design of an open bore scanner, as taught by Minas, to implement a closed bore scanner as required by the claims” and that that the configuration of applicant’s invention “does not apply to split gradient coils in open bore scanners”.  This is not persuasive.

	The claims do not require a closed bore scanner as applicant argues. While it can be argued that applicant’s system is a closed bore system, which is not clear in applicant’s specification as that phrase is not used and the description in applicant’s specification is not limiting, as claimed that is not what is present.  As best understood in the rejection in view of the indefiniteness and new matter this is not what is claimed.  If applicant were to modify the claims in a way that made this clearer, it may read over the present prior art, but as claimed, there is no requirement for a closed bore scanner in the claim language.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763